Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, “a distance between the main surface of the parent substrate decreases” is indefinite because the distance between the main surface of the parent substrate and what decreases is unclear.  It appears Applicants are pointing at the embodiments of Figs. 4A-4E and the claim will be interpreted accordingly for purposes of examination.
Regarding Claim 12, the and/or limitation allows for the claim to be limited to the groove being formed before and after bonding to the auxiliary substrate which does not make sense.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 12, 15, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20090203167 to Mitani.
Regarding Claim 1, Mitani teaches a method of manufacturing a device substrate, the method comprising: 
providing a parent substrate 41 that comprises a central region and an edge region, the edge region surrounding the central region; 
forming a detachment layer 48 in the central region, the detachment layer extending parallel to a main surface of the parent substrate and comprising modified substrate material; 
and forming a groove 44 in the edge region, the groove laterally enclosing the central region and running vertically and/or tilted to the detachment layer.

Regarding Claim 2, Mitani teaches the method of claim 1, further comprising: 
splitting the parent substrate along a splitting surface through the detachment layer, wherein a portion of the parent substrate forms the device substrate (see fig. 3(f)).

Regarding Claim 4, Mitani teaches the method of claim 1, wherein the groove extends from a first main surface of the parent substrate into the parent substrate (see Fig. 3(b)).

Regarding Claim 5, Mitani teaches the method of claim 1, wherein the groove comprises an inner groove sidewall oriented to a lateral center of the parent substrate, wherein the inner groove sidewall comprises a vertical sidewall section, and wherein the detachment layer cuts the vertical sidewall section (see Fig. 3(c)).

Regarding Claim 6, Mitani teaches the method of claim 1, wherein the groove is spaced from a lateral outer surface of the parent substrate (see fig. 3(b)).

Regarding Claim 7, Mitani teaches the method of claim 1, wherein the groove extends inwardly from a lateral outer surface (see Fig. 3(b)).
Regarding Claim 8, Mitani teaches the method of claim 1, wherein forming the groove comprises a laser-assisted material removal, wherein the laser- assisted material removal comprises directing a laser beam onto a first main surface of the parent substrate and/or onto a second main surface of the parent substrate, and wherein the second main surface is opposite the first main surface [0024-0025].

Regarding Claim 12, Mitani teaches the method of claim 1, further comprising: 
connecting an auxiliary carrier 49 and the parent substrate, wherein a first main surface of the parent substrate faces a working surface of the auxiliary carrier, and wherein the auxiliary carrier and the parent substrate are connected after forming the groove in the first main surface and/or prior to forming the groove in a second main surface of the parent substrate.

Regarding Claim 15, Mitani teaches a method of manufacturing a semiconductor device, the method comprising: 
the method of claim 1, wherein the device substrate is obtained from the parent substrate by splitting the parent substrate along a splitting surface in the detachment layer, and wherein the parent substrate comprises a crystalline semiconductor material (see Fig. 3); and 
forming a semiconductor device from a part of the device substrate (this is inherently done at some point since it does not stand to reason that the cleaved section 55 is not singulated for use in application).

Regarding Claim 16, Mitani teaches a parent substrate, comprising: 
a central region and an edge region, the edge region surrounding the central region; 
a detachment layer in the central region, the detachment layer extending parallel to a main surface and comprising modified substrate material; and a groove in the edge region, the groove laterally enclosing the central region and running vertically and/or tilted to the detachment layer (see Fig. 3).

Regarding Claim 19, Mitani teaches a wafer composite, comprising: 
the parent substrate of claim 16; and 
an auxiliary carrier attached to the parent substrate, wherein a first main surface of the parent substrate is oriented to a working surface of the auxiliary carrier (see Fig. 3).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani as applied to Claim 12 in view of U.S. Pat. No. 5,374,564 to Bruel.
Regarding Claim 13, Mitani teaches the method of claim 12, but does not explicitly teach that connecting the auxiliary carrier and the parent substrate comprises forming an adhesive structure between the working surface of the auxiliary carrier and the central region of the parent substrate.  Mitani teaches pressure and heat for bonding the substrates. However, in analogous art, Bruel teaches that adhesive, heat and pressure and electrostatic methods are interchangeable for bonding separated thin layers of semiconductor material (see MPEP 2144.06).
Regarding Claim 20, Mitani teaches the method of claim 19, but does not explicitly teach an adhesive structure between the auxiliary carrier and the central region of the parent substrate, wherein the adhesive structure is absent between the auxiliary carrier and the edge region of the parent substrate.
It would have been obvious to the person of ordinary skill at the time of filing to modify Mitani to include an adhesive structure (see the combination of Bruel above) and not include adhesive around the periphery so that the desired center region only would detach, as shown in Fig. 3(f) of Mitani.


Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-11, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not show the various shapes and methods of making the groove. The specification provides criticality regarding the shape of the groove, specifically that stress during cleaving can be relieved by the various shapes of the groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812